Citation Nr: 1721882	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for left knee residuals, status post repair of the medial collateral ligament and ACL reconstruction; status post arthroscopy to repair graft impingement.

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In January 2012, the RO, in pertinent part, denied an increased rating higher than 20 percent for the left knee disability, and denied service connection for a right knee disability and a TDIU.  The RO denied service connection for sleep apnea in July 2014.  

In December 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing at the RO regarding the increased rating claim for the left knee, service connection for the right knee, and a TDIU.  The Veteran initially elected to have another hearing concerning his service connection claim for sleep apnea, but withdrew this request in June 2016.

The Board remanded the appeal for additional development in December 2015 and September 2016.  The case is now returned for appellate review.  

A March 2017 VA knee examination was provided after the last supplemental statement of the case in November 2016 with no waiver of Agency of Original Jurisdiction review.  The examination focused primarily on the left knee and only provided cumulative information concerning the right knee.  The Board is granting an increased rating for the left knee in the decision below, which is favorable to the Veteran, and provides for a combined disability rating of 100 percent.  The Board also is granting service connection for a right knee disability.  Therefore, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary concerning the right and left knee claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Effective prior to March 1, 2017, the Veteran's left knee disability is manifested by limitation of motion most severely to 15 degrees of extension and 110 degrees of flexion and slight lateral instability. 

2.  Effective March 1, 2017, the Veteran's left knee disability is manifested by ankylosis in flexion between 20 and 45 degrees and slight lateral instability.  

3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed degenerative arthritis of the right knee was incurred in service. 

4.  The preponderance of the evidence does not establish that the Veteran's sleep apnea is related to his service-connected disabilities or service. 

5.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Effective prior to March 1, 2017, the criteria for an increased rating in excess of 20 percent for limitation of motion in the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

2.  Effective March 1, 2017, the criteria for an increased rating of 50 percent, but no higher, for limitation of motion (ankylosis) in the left knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 (2016).

3.  The criteria for a separate 10 percent rating for lateral instability of the left knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint disease of the right knee have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

5.  The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for entitlement to a TDIU due to service-connected disabilities are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in July 2010 and August 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  A letter was not sent to the Veteran regarding his service connection claim for sleep apnea.  However, the Veteran filed a VA-Form 21-526EZ, Fully Developed Claim for his sleep apnea and, in effect, waived his right to a notice letter concerning this claim.

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and private treatment records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in August 2010, July 2012, August 2014, February 2016, August 2016, September 2016, and October 2016.  After finding inadequacies in the examinations from August 2010 to February 2016, the September 2016 and October 2016 examination reports adequately address all the necessary criteria for rating the claim.  While the Veteran took issue with the fact that a doctor of osteopathy provided the sleep apnea opinion in October 2016, the Board does not find that this undermines the probative value of this opinion, as described in more detail in the sleep apnea section below.

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Veteran's service connection claim for a right knee disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II. Increased Rating for Left Knee Disability

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The RO originally granted service connection for the left knee disability in July 2004 assigning a 20 percent rating.  

The Veteran filed his present increased rating claim for the left knee in July 2010.

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Codes 5256-5261 ankylosis of the knee and limitation of extension.  The Board will consider whether the Veteran can receive higher ratings for his left knee under all applicable diagnostic codes.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  

Under Diagnostic Code 5256, ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent rating.  Ankylosis of the knee in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more warrants a 60 rating.

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint. 38C.F.R. § 4.45. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint. 

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  The VA General Counsel  has held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe. 

As noted, the Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as noted, VA examiners should test involved joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016).

By way of history, the service treatment records show that the Veteran had a bone-tendon-bone anterior cruciate ligament reconstruction performed in service in March 1988.  He developed a persistent extension loss with contracture of approximately 10 degrees, which would not correct despite aggressive therapy.

An August 2010 VA examination report shows complaints of giving way, pain, and repeated effusion in the left knee.  He had an antalgic gait but there was no other evidence of abnormal weight-bearing.  Physical examination showed grinding in the left knee, but no instability, patellar abnormality, or meniscus abnormality.  Range of motion with active motion showed no objective evidence of pain.  Flexion was to 125 degrees and extension was to 0 degrees.  There was no objective evidence of pain following repetitive motion, or additional limitations after three repetitions of range of motion.  The examiner commented that if there was flexion contracture on the left knee it was most likely a dynamic, inconstant one in which sometimes the knee became tight but full range of motion was recorded in 1998, 10 years after active duty post-operation.  It was noted that the examiner in 2004 mentioned the inability of the Veteran to fully extend but did not give the amount in degrees.  The examiner in 2010 noted that it likely was miniscule because the Veteran could heel walk, which is impossible with a flexed knee.  

A June 2012 VA orthopedic clinic note shows the Veteran was fitted for a left heel lift of 3/8 of an inch.  The report also noted that the Veteran could not fully extend the knee.

A July 2012 VA examination report shows range of motion from 0 to 140 degrees in the left knee.  Repetitive use testing did not result in any further limitation of motion.  Stability testing was normal and there was no history of recurrent patellar subluxation/ dislocation.

A November 2012 private physical therapy record notes active range of motion in the left knee from 5 degrees of extension to 116 degrees of flexion.  

In a December 2012 statement, the Veteran indicated that his gait had been off since 1987 and that his leg length was uneven by 5/8 of an inch.  He also noted that he was in constant pain.  He also testified that his biggest problem in the left knee was instability and pain, as well as swelling.  He noted that he would frequently fall because of instability in the left knee.  His wife further testified about seeing him fall from instability in his left knee.  The Veteran noted that he had pain in all ranges of motion.

A January 2013 VA rehab medicine clinic note shows that an MRI performed in April 2012 of the left knee showed post ACL reconstruction changes; signal abnormality and irregularity of the mid-distal graft fibers which might indicate degeneration and/ or partial thickness tears; and intact ligament fibers.  The examiner commented that this should be correlated clinically for signs of ligamentous instability.  There was chronic scarring in the MCL and infrapatellar fat-pad.  There also was truncation of the lateral meniscus body segment, which might represent prior partial meniscectomy versus radial tear.  Range of motion was from negative 5 to 120 degrees on the left.  There was some crepitus but no sign of acute inflammation.  Leg length measurement showed 89.5 mm on the left and 91 mm on the right.  The gait was stable without an assistive device and the Veteran was able to walk on heels and tiptoes.

A September 2015 private medical statement notes that the Veteran had a leg length discrepancy from longstanding knee flexion contracture.

An October 2015 private orthopedic record notes that the Veteran lacked approximately 15 degrees of extension.  There was no instability but he did have a 1+ Lachman's test and a small effusion.

In February 2016, a VA examination was provided.  The Veteran complained of a chronic ache and stated that his knee would give out at times and felt unstable.  His pain and limitation in range of motion was worse with weight-bearing activities such as squatting.  Range of motion studies, however, showed left knee from 0 to 120 degrees with no evidence of pain with weight-bearing.  There was no additional functional loss or range of motion loss after three repetitions.  However, the examiner commented that with respect to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, it was noted that it was not possible to determine without resorting to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Joint stability testing showed a history of slight lateral instability in the left knee, but no history of recurrent subluxation or effusion.  On objective joint stability testing there was (0 to 5 mm) lateral instability in the left knee, with varus pressure to the knee in extension and with 30 degrees of flexion.  It also was noted that the Veteran used a brace regularly.  It was noted that an August 2015 orthopedic evaluation also showed mostly stable knees with no significant laxity (5mm).

An August 2016 VA examination report shows the Veteran's complaints of being unable to stand or walk for any length of time.  He reportedly wore a knee brace and a shoe lift, which he did not think helped.  He stated that his knee would give out and that he had fallen two years ago.  Range of motion in the left knee was from 10 degrees of extension to 110 degrees of flexion.  There was evidence of pain on weight-bearing, as well as during both, flexion and extension.  There also was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss after repetitive use.  Stability testing showed lateral instability of 0 to 5 mm, and a history of slight lateral instability.  

Most recently, a March 2017 VA examination report shows that the Veteran had range of motion in the left knee from 30 to 85 degrees and was unable to run, climb, or squat.  He had ankylosis in flexion from 20 and 45 degrees, as well.  The examiner was unable to test joint stability in the left knee due to pain.

In evaluating the medical evidence of record, the Board notes that the medical findings prior to March 2017 do not support the criteria for a rating higher than 20 percent based on limitation of motion.  The extension was most severely limited to 15 degrees, as noted on the private orthopedic record in October 2015, which warrants a 20 percent rating under Diagnostic Code 5261.  The findings do not support a separate compensable rating for limitation of flexion in the left knee under Diagnostic Code 5260, as the most severe flexion was to 110 degrees in August 2016.

The findings in the March 2017 VA examination report, however, support the criteria for a 50 percent rating for the left knee under Diagnostic Code 5256, as ankylosis of the knee in flexion between 20 and 45 degrees is shown.  Thus, a 50 percent rating is warranted for the left knee disability under Diagnostic Code 5256, effective March 1, 2017.  

The 50 percent rating is the highest rating available for limitation of motion of the knee, and obviates the need to address whether there is pain on weight-bearing or any further limitation of motion with additional pain,  In addition, stability testing studies could not be performed due to pain in the left knee in March 2017.  While extension was shown to be limited to 30 degrees, which, under Diagnostic Code 5261 would warrant a 40 percent rating, the Veteran cannot receive a rating based on both limitation of extension and ankylosis, as both rating criteria contemplate limitation of motion in the left knee.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under different diagnoses is to be avoided).  Thus, his limitation of extension rating under Diagnostic Code 5261 would be replaced by the 50 percent rating under Diagnostic Code 5256, effective March 1, 2017.

As for any separate compensable rating for left knee instability, the evidence also supports the finding of slight lateral instability.  The Veteran has consistent complaints of instability in his left knee over the course of the appeal, resulting in the use of a brace and causing falls.  There is somewhat conflicting medical evidence of whether the left knee has instability but there are objective findings in 2015 and 2016 supporting a 1+ lateral instability in the left knee, which is consistent with slight instability (i.e., 0 to 5 mm).  Therefore, a separate rating of 10 percent, but no higher, is warranted for the left knee disability under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected left knee disability under other diagnostic codes, there are no diagnostic codes that would address impairment of the knee that the Veteran is not already compensated for.  Diagnostic Code 5258 provides for a 20 percent rating for history of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  As noted, a January 2013 VA rehab medicine clinic note shows that an MRI performed in April 2012 of the left knee showed post ACL reconstruction changes; signal abnormality and irregularity of the mid-distal graft fibers which might indicate degeneration and/ or partial thickness tears; and intact ligament fibers.  The examiner commented that this might represent prior partial meniscectomy versus radial tear.  However, any episodes of locking and pain and effusion would be contemplated by the rating based on limitation of motion of the left knee under Diagnostic Code 5261 and/ or Diagnostic Code 5256, effective March 1, 2017.  

There also is a history of left knee surgery, but any current symptoms in the left knee from surgery under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, would be contemplated by the impairment based on limitation of motion and instability, which is addressed in the diagnostic codes already applied.  Similarly, the evidence of impairment of the tibia and fibula would not warrant a separate rating under Diagnostic Code 5262, as the limitation of motion and instability symptoms are already compensated. 

Finally, a separate compensable rating under Diagnostic Code 5275 for shortening of the lower extremity is not warranted, as the left leg is less than one inch shorter than the right leg due to the left knee surgery in service.  In order to receive a 10 percent rating under Diagnostic Code 5275, there must be a shortening of at least 1 and 1/4 inches.  Medical records show that the Veteran's left leg is 5/8 of an inch shorter than the right leg.

The evidence shows that the Veteran has complained of painful motion and lateral instability of the left knee.  Other than limitation of motion and pain with motion, there was not shown to be any additional limitations due to repetitive use of the left knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the left knee disability.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, there was some pain on weight-bearing in August 2016 (but none in February 2016).  While range of motion testing was not consistently performed both with active and passive motion, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the most recent examination in March 2017 shows that the Veteran had ankylosis in flexion between 20 and 45 degrees.  Thus, a separate finding as to whether there was pain on weight-bearing, or during active and passive range of motion is not necessary, as he is already receiving a 50 percent rating under Diagnostic Code 5256 based on the findings in March 2017, and none of the ratings based on limitation of extension or flexion under Diagnostic Codes 5261 or 5260 are higher than 50 percent.

The Veteran is competent to report symptoms associated with his left knee disability.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his left knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical evaluation of the left knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher 20 percent for the left knee disability based on limitation of motion under Diagnostic Code 5261, effective prior to March 1, 2017; but grants an increased rating of 50 percent for the left knee based on ankylosis of the knee under Diagnostic Code 5256, effective March 1, 2017; and grants a separate rating of 10 percent for lateral instability of the left knee under Diagnostic Code 5257.  To the extent that the Veteran contends entitlement to a higher rating for his left knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered any additional application of staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the left knee disability (limited motion due to pain, including ankylosis, and lateral instability) are contemplated by the 20 and 50 percent ratings assigned under Diagnostic Codes 5261 and 5256, as well as the 10 percent rating assigned under Diagnostic Code 5257.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for left knee disability is not warranted. 38 C.F.R. § 3.321 (b)(1).

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).   

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a non-service-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ). However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury. 38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).


A.  Right Knee Disability

The Veteran asserts that a right knee disability is caused by his service-connected left knee disability and/ or back disability.  At the Board hearing, he testified that his service-connected left knee disability caused him to overcompensate and put more stress on his right knee.   He also testified that he had problems with his right knee since the mid 1990s (while he was in service).

While the Veteran's main contention has been that his right knee disability is secondary to his left knee disability, the evidence also shows evidence of direct incurrence of a right knee disability.  The service treatment records show the Veteran was injured in the right knee in October 1984.  On objective evaluation the right knee was tender to the medial suprapatellar area.  A separate consult sheet notes that someone reportedly fell on his right knee.  The Veteran also was involved in a motor vehicle accident in service in October 1985 and suffered a contusion to the right knee.  A January 1995 treatment record notes limitation of motion in the right knee from 0 to 135 degrees.  An April 1997 treatment record notes the Veteran was evaluated for the right knee.  The assessment was early degenerative joint disease.  A June 2002 treatment record notes a diagnosis of right knee injury.  An x-ray was ordered, which showed normal soft tissues and intact tibia and fibula bones, as well as unremarkable knee joint.  Several treatment records in service also document that the Veteran engaged in competitive weight-lifting activities on a regular basis, as well.  See, e.g., January 25, 1995 physical therapy treatment record; see also January 2004 VA examination report.

Soon after the Veteran's separation from service in November 2003, a VA examination in August 2004 shows the Veteran's right leg could only flex to 126 degrees actively, and 129 degrees passively.  He also had pain and stiffness when squatting.  X-ray examination of the right knee was normal.

In July 2010, a private physician, Dr. M., opined that the Veteran's knee problems are related to his back injury in service.  However, no rationale or supporting analysis was provided.

An August 2010 VA examination report notes that the examiner found that the Veteran's right knee limitation of motion was not caused by or a result of the service-connected left knee disability because the examiner found no limitation in range of motion in the right knee on examination.  X-ray examination of the right knee showed minimal degenerative changes.

A July 2012 VA examination reflects that the Veteran reported right knee pain secondary to his low back disability.  He reported that his back pain radiated to his knee.  The examiner diagnosed right knee degenerative joint disease.  The examiner opined that right knee degenerative joint disease is not proximately caused by, or due to, the Veteran's service-connected left knee disability.  The examiner did not address whether the right knee disability is aggravated (permanently worsened by) the left knee disability.  The examiner also did not address whether there is a relationship between the Veteran's right knee disability and his service-connected lumbar spine disability.  

The Board remanded the case in December 2015 in order to obtain a VA examination and opinion.  A VA examination was obtained in February 2016.  The examiner opined that a right knee disability is less likely than not related to the service-connected left knee disability.  The examiner opined that there is no evidence in the medical literature, consensus in the medical community or evidence in the specific case that supports a causal or aggravation relationship between these conditions.  The examiner provided identical answers regarding a relationship of the Veteran's right knee disability and his service-connected lumbar spine disability. The examiner's opinion that medical literature and evidence do not support a relationship, without discussion of any specific evidence or literature, is conclusory in nature.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  The opinion is therefore inadequate. 

The Board noted further that since the last remand, service connection had been established for bilateral lower extremity radiculopathy, and there was no opinion of record addressing the relationship of the Veteran's right knee disability to these newly service-connected lower extremity disabilities.  Thus, the case was remanded again in September 2016.

In September 2016, a VA medical opinion was provided with respect to the right knee disability.  The examiner found that it was less likely than not that the Veteran's degenerative joint disease of the right knee was proximately due to or aggravated by the Veteran's service-connected left knee disability, service-connected lumbar spine disability, or radiculopathy of the bilateral lower extremities.  The rationale was that review of the current mainstream orthopedic medical literature did not support the contention that his service-connected left knee problems in any way caused or aggravated his nonservice-connected right knee disability, and that the radiograph of the right knee in November 2014 showed very mild degenerative arthritis of the right knee, which was normal for his age.

While the medical opinions addressed whether the right knee disability was secondary to the left knee or back disabilities, none of the them addressed the evidence pointing to possible in-service incurrence of a right knee disability.  The most recent opinion in September 2016 noted that the Veteran's right knee arthritis was age-related, but did not address the Veteran's competitive weight-lifting activities in service, multiple injuries to the right knee in service, or the finding of degenerative joint disease of the right knee in service.  Therefore, the September 2016 examiner's opinion is inadequate for VA purposes.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The evidence reflects that the Veteran has stated that he had right knee pain which began in service and continued over the years.  He is competent to say he has had right knee pain for years.  The Board finds that his statements are both competent and credible.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, arthritis is such a chronic condition under 38 C.F.R. § 3.309(a). 

Moreover, the Veteran has reported that he injured his right knee in service, as confirmed by the findings in the treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).

Even though there is no probative opinion of record addressing whether the Veteran's right knee disability was incurred in service, the Board considers it significant that the Veteran was initially diagnosed with degenerative joint disease of the right knee in service.  He also had recurrent complaints of right knee symptoms during his active duty service and since then.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of degenerative arthritis of the right knee in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, the record contains both in-service and post-service diagnoses of a chronic disorder (arthritis), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, to the extent that the Veteran's right knee arthritis in service may arguably be considered "chronic" in service, even without a probative medical opinion relating the Veteran's currently diagnosed right knee arthritis to his military service, the Board finds that the evidence weighs in favor of his claim.  In reviewing the evidence, as previously discussed, there are some conflicting reports of arthritis in service in that a June 2002 x-ray and January 2004 x-ray of the right knee after service was normal.  Nonetheless, to the extent that "chronicity" arguably may not have been established in service, the Board considers the Veteran's assertions of a continuity of right knee pain since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  In addition, even though the Veteran's January 2004 x-ray several months after separation from service was normal, he had limitation of motion of the right knee in service and on examination in January 2004, demonstrating supporting medical evidence of continued problems with the right knee since service.

The medical evidence establishes that the Veteran had recurrent complaints and treatment for right knee symptoms in service, was diagnosed with right knee degenerative joint disease in service, has complained of right knee pain since service, and is currently diagnosed with degenerative arthritis of the right knee.  Moreover, the Board observes that the Veteran has attested to his long-term right knee pain, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical finding of degenerative joint disease of the right knee in service and thereafter, and credible supporting evidence of a right knee disorder since service, the Board concludes that the evidence supports the grant of service connection for a right knee disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a right knee disability is granted.



B.  Sleep Apnea

The Veteran asserts that sleep apnea is related to his service-connected disabilities. He asserts that his service-connected disabilities caused him to gain weight, contributing to sleep apnea. 

In May 2014, the Veteran submitted a medical opinion from a private physician, Dr. J.P.  The opinion described sleep apnea symptoms but did not provide a medical nexus between his sleep apnea and his service-connected disabilities. 

A VA examination was obtained in August 2014.  The examination did not address whether sleep apnea is related to service-connected disabilities.  The examiner opined that it is less likely than not that the Veteran's obesity is related to any of his service-connected conditions.  The physician explained that obesity is the accumulation of excess body fat.  The examiner noted that the usual cause is consuming more calories than are burned through exercise and normal daily activities.  

In September 2016, the Board remanded the case for an addendum opinion to consider the Veteran's argument that his service-connected disabilities prevent exercise, causing weight gain and sleep apnea.

A medical opinion was provided in October 2016, which noted that the Veteran's sleep apnea was not caused or aggravated by his service-connected disabilities, because sleep apnea was a structural defect in the upper airway; and the Veteran's obesity was due to his lack of dietary adjustments from his restricted activities, which were due in part to his service-connected disabilities.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's sleep apnea is not caused or aggravated by his service-connected disabilities.  The Board finds the VA medical opinion in October 2016 to be probative as to the etiology of the sleep apnea.  The examiner reviewed the claims file and previous examinations of the Veteran and found that his current sleep apnea was a structural defect and not caused or aggravated by any service-connected disability.  The examiner was fully informed of the pertinent medical history of the case, provided a fully articulated opinion, and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to the October 2016 medical opinion.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

The Veteran submitted a statement in November 2016 taking issue with the opinion provided.  The Veteran noted that the doctor who provided the opinion regarding his sleep apnea was an osteopathy doctor and was not qualified in the medical field of sleep apnea.  He noted that his PTSD makes him feel claustrophobic and will cause him to unknowingly remove his CPAP mask while sleeping at night. 

The fact that the VA osteopathy doctor provided the October 2016 opinion does not undermine the probative value of the opinion provided.  VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  The evidence does not show, nor does the Veteran contend, that the osteopathy doctor who provided the opinion in October 2016 was incompetent.  There is no need for further development, as the medical evidence in this case is sufficient to make a decision.

With respect to the Veteran's argument that his PTSD causes him to feel claustrophobic and take off his CPAP mask at night, he is competent to report his symptoms associated with his claimed sleep apnea, and any frequent waking symptoms are readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability.  The medical opinion in October 2016 noted that the Veteran's service-connected disabilities did not cause or aggravate the Veteran's sleep apnea, because the sleep apnea was a structural defect in the upper airway.  The Board finds that there is no competent medical evidence of record to indicate that the Veteran's sleep apnea is related to his service-connected disabilities.  

As for the Veteran's argument that his service-connected disabilities caused him to be inactive, which, in turn, caused him to gain more weight and thus, aggravate his sleep apnea, on January 6, 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. §§ 1110 and 1131.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis.  Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310.  However, where obesity resulting from a service-connected disease or injury is productive of an impairment beyond that contemplated by the applicable rating criteria, VA may consider an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected disability based on that impairment.  Also, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).

In this case, however, the Veteran's obesity is not shown to be an intermediate step between his service-connected disabilities and his sleep apnea.  While the October 2016 VA examiner found that the Veteran's obesity was due, in part, to his restricted activities, due in part to his service-connected disabilities, the examiner also found that the obesity was due to his lack of dietary adjustments from his restricted activities.  The Veteran's obesity is not a service-connected disability.  The examiner in August 2014 noted that it was less likely than not that the Veteran's obesity is related to any of his service-connected conditions.  The physician explained that obesity is the accumulation of excess body fat caused by consuming more calories than the body burns.

In addition, the Veteran does not contend, nor does the evidence show that the Veteran's sleep apnea was incurred in service.

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against the Veteran's claim.  Accordingly, the Board finds that the criteria for service connection for sleep apnea are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

V.  TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2015). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's TDIU claim has been inferred from increased rating claim for the left knee in July 2010, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.  (The Veteran also filed an informal TDIU claim in August 2010.).  

The Veteran's current service-connected disabilities are: (1) posttraumatic stress disorder (PTSD), rated 70 percent from July 19, 2010; (2) left knee disability, rated 20 percent from December 1, 2003, and 50 percent from March 1, 2017 (once this Board decision is implemented); (3) lumbar muscle strain, rated 0 percent from December 1, 2003, and 10 percent from July 19, 2010, and 20 percent from May 9, 2016; (4) right carpal tunnel syndrome (major), rated 10 percent from December 1, 2003; (5) left carpal tunnel syndrome (minor), rated 10 percent from December 1, 2003; (6) scars, residuals of surgery to left knee, rated 0 percent from December 1, 2003, and 10 percent from July 19, 2010; (7) gastroesophageal reflux disease, rated 0 percent from December 1, 2003, and 10 percent from May 9, 2016; (8) radiculopathy of the right lower extremity associated with the lumbar spine, rated as 10 percent from August 9, 2016; (9) radiculopathy of the left lower extremity associated with the lumbar spine, rated 10 percent from August 9, 2016; (10) left wrist disability, rated 0 percent from December 1, 2003; (11) right thumb disability, rated 0 percent from December 1, 2003; and (12) migraine headaches secondary to stress, rated as 0 percent from December 1, 2003.  The Veteran also will receive a separate 10 percent rating for lateral instability in the left knee once this Board decision is implemented.

From July 19, 2010, the Veteran's combined disability rating was 90 percent and the highest single disability rating for PTSD was 70 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he met the schedular criteria for a TDIU rating as of July 19, 2010.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  The next issue is whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.

A review of the evidence of record demonstrates that the Veteran works full-time.  On his informal TDIU claim in August 2010, the Veteran noted that his dream job was to become a PE teacher and football coach, but that he could no longer do it because of the pain from being on his feet all day.  The Veteran has submitted numerous statements on VA examination reports as to how his service-connected disabilities impact his ability to work, but all the evidence of record demonstrates that the Veteran is still working full-time as a teacher.  He testified at the December 2012 Board hearing that he was moved to being a social studies teacher from PE due to his service-connected disabilities but that he was still working full-time.  

An August 2016 VA PTSD examination report shows the Veteran was currently teaching high school courses in hospitality, tourism, and health honors.  It was noted that he had been working in this field since 2003 and was interested in sports administration, but was unable to locate a position in that field.  The report noted that he used to coach football and wrestling, which was one of the only things he enjoyed but had to give it up two years ago due to his physical problems.  

The Veteran submitted a statement in December 2016 that he wanted to resign from being a teacher but he was the sole provider in the family.  

The Veteran's representative submitted a statement in March 2017 that the record shows the Veteran was currently employed as a high school teacher where he taught courses in hospitality, tourism, and health.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran is presently employed full-time.  There is no indication that his income is below the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census. See https://www.census.gov/hhes/www/poverty/data/threshld/.  In addition there is no indication that his employment is in a protected environment, such as a family business or sheltered workshop.  Thus, his employment is not considered marginal employment.  See 38 C.F.R. § 4.16(a).  

The Veteran has stated that his service-connected disabilities make it difficult for him to work and that he is only working because he has to.  TDIU benefits are only warranted, however, if the claimant is prevented from working due to service-connected disabilities, and are not applicable if the Veteran can still work, even if it is difficult to do so.  To the extent the service-connected disabilities affect the Veteran's earning capacity, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  

Thus, entitlement to a TDIU rating is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to an increased rating higher than 20 percent for limitation of motion of the left knee, effective prior to March 1, 2017, is denied.  

Entitlement to an increased rating of 50 percent, but no higher, for ankylosis (formerly limitation of motion) of the left knee, effective March 1, 2017, is granted, subject to the rules governing the payment of monetary benefits.  

Entitlement to a separate rating of 10 percent rating for lateral instability of the left knee is granted, subject to the rules governing the payment of monetary benefits.  

Entitlement to service connection for degenerative joint disease of the right knee is granted.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, is denied.

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


